Citation Nr: 0932624	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, granted 
service connection for hypertension and allergic rhinitis, 
each evaluated as noncompensable.  The Veteran filed a timely 
appeal of these decisions to the Board.  

In September 2008, the Veteran and his spouse, accompanied by 
the Veteran's representative, testified at a hearing before 
the undersigned Acting Veteran's Law Judge at the RO.  A 
transcript of the hearing testimony has been associated with 
the claims file.  At the hearing, the Veteran submitted 
additional evidence in connection with the claims.  The 
Veteran did not waive initial RO consideration of this 
additional evidence.

The Board notes that the evaluations of the Veteran's 
service-connected disabilities do not represent the maximum 
available benefit for these conditions.  A higher evaluation 
therefore does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  In addition, as the claims 
involve a request for a higher initial rating following the 
grant of service connection, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for 
disabilities already service-connected).  

The Veteran had raised the issue of entitlement to service 
connection for asthma as secondary to his service connected 
rhinitis.  This issue has not been considered by the RO and 
is referred to them for proper action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board observes that following the RO's 
issuance of the July 2008 Statement of the Case and the 
September 2008 hearing before the Board, additional medical 
evidence pertinent to the Veteran's claims was associated 
with the Veteran's claims file.  This evidence was not 
accompanied by a waiver of initial RO consideration, as the 
Veteran indicated at the hearing that he did not wish to 
waive this right and have the Board consider this evidence in 
the first instance.  In such a situation, the law requires 
that the RO initially consider the evidence, re-adjudicate 
the claim, and issue an appropriate supplemental statement of 
the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

In light of the new medical evidence 
recently associated with the Veteran's 
claims file, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  Any other 
development deemed warranted should be 
undertaken.  If any determination remains 
adverse to the Veteran, he should be 
furnished with a Supplemental Statement 
of the Case and should be afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




